UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT                             FILED
CONCEPCION CARRILLO,                              No. 09-73777                DEC 01 2011

                                                                           MOLLY C. DWYER, CLERK
              Petitioner,                         Agency No. A076-804-563 C O U R T OF APPE ALS
                                                                       U .S.




  v.
                                                  ORDER AMENDING
ERIC H. HOLDER JR., Attorney General,             MEMORANDUM

              Respondent.



Before: GRABER and M. SMITH, Circuit Judges, and BENITEZ,* District Judge.

       The memorandum disposition filed June 21, 2011, is amended as follows:

       On page 2, last paragraph, lines 1-2, change "In light of our decision in

Carrillo de Palacios v. Holder, No. 09-72059, filed this date," to "In light of our

decision in Carrillo de Palacios v. Holder, No. 09-72059, filed simultaneously with

this amended memorandum disposition,".

       The filing of a petition for rehearing and rehearing en banc shall remain due

within 14 days after the mandate issues in Garfias-Rodriguez v. Holder, No.

09-72603.




       *
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.